Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-5-1996

Phillips v. Keyport
Precedential or Non-Precedential:

Docket 95-5143




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Phillips v. Keyport" (1996). 1996 Decisions. Paper 207.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/207


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                           _____________

                            No. 95-5143
                           _____________

                  GEORGE PHILLIPS; PHILIP VITALE,
                                                      Appellants

                                 v.

                 BOROUGH OF KEYPORT; VICTOR RHODES;
                         BOARD OF ADJUSTMENT
                            _____________

           On Appeal from the United States District Court
                   for the District of New Jersey
                       (D.C. Civil No. 93-415)
                            _____________


Present:   SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN,
           GREENBERG, SCIRICA, COWEN, NYGAARD, ALITO,   ROTH,
                                     1
LEWIS,     McKEE, SAROKIN, and ROSENN , Circuit Judges.


                              O R D E R


           A majority of the active judges having voted for

rehearing en banc in the above appeal, it is

           O R D E R E D   that the Clerk of this Court list the

above case for rehearing en banc at the convenience of the court.


                                  By the Court,

                                  /s/ Dolores K. Sloviter
                                  _____________________________

                                  Chief Judge


Dated: April 5, 1996
1
as to panel rehearing only.